MAINE SUPREME JUDICIAL COURT                                             Reporter of Decisions
Decision: 2020 ME 45
Docket:   Cum-19-194
Argued:   December 4, 2019
Decided:  April 14, 2020

Panel:       SAUFLEY, C.J., and MEAD, GORMAN, JABAR, and HUMPHREY, JJ.*



                            MSAD 6 BOARD OF DIRECTORS

                                              v.

                             TOWN OF FRYE ISLAND et al.


HUMPHREY, J.

         [¶1] The Town of Frye Island appeals from a judgment of the Superior

Court (Cumberland County, Warren, J.) determining that Frye Island may not

withdraw from Maine School Administrative District 6 (MSAD 6) in the absence

of legislation specifically authorizing Frye Island to invoke the statutory

withdrawal process laid out in 20-A M.R.S. § 1466 (2018). We affirm the

judgment.

                                     I. BACKGROUND

         [¶2] For nearly twenty years, Frye Island has endeavored to withdraw

from MSAD 6. This is the latest chapter in that long saga.


  *
       Although Justice Alexander participated in the appeal, he retired before this opinion was
certified.
2

      [¶3] The relevant facts are not in dispute and are drawn from Frye

Island’s uncontroverted statement of material facts and the trial court record.

See Lee v. Town of Denmark, 2019 ME 54, ¶ 2, 206 A.3d 907. In addition, many

of the salient facts underlying this dispute and the intersection of those facts

with the enactment of relevant legislation are chronicled in Town of Frye Island

v. State, 2008 ME 27, ¶¶ 2-6, 940 A.2d 1065 (Frye Island I).

      [¶4] Frye Island is a seasonal summer community that shuts down from

November through April each year. Id. ¶ 2. Although Frye Island is a member

of MSAD 6, no school-aged children live on Frye Island during the school year

and no residents of Frye Island have ever attended schools in the district. Id.

      [¶5] Until 1997, Frye Island was part of the Town of Standish. That year,

Frye Island sought secession from Standish, and the residents of Frye Island

reached an agreement with Standish whereby Standish would remain neutral

with respect to legislation allowing Frye Island to secede, provided that, among

other things, Frye Island would remain part of MSAD 6 and continue to

contribute to its support.    Frye Island and Standish memorialized their

agreement in a Memorandum of Understanding, dated April 11, 1997, which

provided that Standish’s neutrality was “contingent upon three conditions,”
                                                                               3

one of which was that “Frye Island . . . remain part of [the] Standish education

entity, to include responsibilities for MSAD #6 on a pro-rated basis.”

      [¶6] That same year, the Legislature enacted the bill of secession, “An Act

to Allow the Separation of Frye Island from the Town of Standish,” as private

and special legislation. See P. & S. L. 1997, ch. 41. The secession law provided

that, in the event that Frye Island’s voters approved secession, Frye Island

“remains in [MSAD 6] or its successor and pays its proportional share of costs,

unless or until such time as it withdraws from the school administrative district

in accordance with applicable state law.” Id. § A-8. A majority of Frye Island’s

voters favored secession, and Frye Island effectively seceded from Standish on

July 1, 1998. Id. § A-3.

      [¶7] In the months following secession, Frye Island adopted a charter,

effective January 1, 1999, creating and defining its municipal government.

See Charter of the Town of Frye Island (1999).          The charter tracked the

secession law’s language, stating that Frye Island would remain in MSAD 6 and

pay its share of costs “unless or until such time as it withdraws from [MSAD 6]

in accordance with applicable state law.” Id. art. IV, § 1.

      [¶8] The following year, the residents of Frye Island voted unanimously

to withdraw from MSAD 6.          The Legislature responded by enacting, as
4

emergency legislation, “An Act to Clarify the Act of Separation of Frye Island

from the Town of Standish,” P. & S. L. 2001, ch. 8, referred to as L.D. 500.

Significant to this appeal, L.D. 500 (1) reiterated the agreement, reflected in the

Memorandum of Understanding, that Frye Island would remain in MSAD 6 and

pay its proportional share of costs, (2) amended the secession law by deleting

the words “unless or until such time as it withdraws from [MSAD 6] in

accordance with applicable state law,” id. § 1, and (3) added the following

provision:

        Authorization required.         Notwithstanding any withdrawal
        proceedings initiated or completed pursuant to the Maine Revised
        Statutes, Title 20-A, section 1405 prior to the effective date of this
        section, or any subsequent action taken by the Town of Frye Island,
        the Town of Frye Island is a part of and may not withdraw from
        School Administrative District 6 or its successor unless such
        withdrawal is first authorized by further amendment to this chapter.
Id. § 2 (emphasis added).

        [¶9]    In 2009, the Legislature created a new statutory process for

municipalities to withdraw from school districts.1 See P.L. 2009, ch. 580, § 9,



    1 On a previous appeal to us, Frye Island challenged both L.D. 500 and a general public law, P.L.
2005, ch. 2, § D-69, also known as L.D. 1. Town of Frye Island v. State, 2008 ME 27, ¶ 1, 940 A.2d 1065
(Frye Island I). In 2004, the Legislature created a new formula for allocating the cost of education
among municipalities based on the percentage of students from each municipality attending the
district’s schools. Id. ¶ 7. Under this statutory formula, Frye Island would not have been required to
make any contribution to MSAD 6. Id. L.D. 1 addressed this by exempting MSAD 6 from the generally
applicable cost allocation formula. Id. ¶ 8.
                                                                                                     5

codified at 20-A M.R.S. § 1466 (2018). Years later, in 2017, Frye Island

residents voted in favor of filing a petition for Frye Island’s withdrawal from

MSAD 6 pursuant to section 1466.                   Then, in February 2018, Frye Island

amended its charter, which now reads, in relevant part,

       Preamble to Article IV. This article addresses the circumstances
       of Frye Island’s students. It is impractical to send those students to
       the school district of which Frye Island is currently a member,
       School Administrative District 6 (SAD 06), based on SAD 06’s
       distance and location compared to more geographically feasible
       school districts. Frye Island shall consider its best options with
       respect to its prospective students and its taxpayers, while
       acknowledging its commitment to public education in Maine.
       Therefore, Article IV clarifies, to the extent there is any debate, that
       this Charter repeals P. & S.L. 2001, ch. 8 (L.D. 500) under the
       authority granted to Frye Island by the Maine Constitution and the
       general laws of Maine.

       Section 1. General. Frye Island remains a member of SAD 06 or
       its successor and pays it proportional share of costs, unless and
       until it withdraws from the school administrative district in
       accordance with the withdrawal procedures codified in Maine
       Revised Statutes, Title 20-A, section 1466, or other general laws of
       Maine. In the event that the Town of Frye Island is required to
       operate its own school system, the Voters shall provide, by Charter
       amendment or revision and/or ordinance, for the administration
       of such a system.


   Frye Island sought a declaratory judgment that both L.D. 500 and L.D. 1 violated various
provisions of the Maine and United States Constitutions. Id. ¶ 9. The Superior Court (Delahanty, J.)
rejected Frye Island’s constitutional challenges, found that L.D. 500 and L.D. 1 were constitutional,
and entered judgment in favor of the State and MSAD 6. Town of Frye Island v. State, No. CV-05-712,
2007 Me. Super. LEXIS 124, at *15 (June 28, 2007). On appeal, we dismissed Frye Island’s
constitutional challenges to L.D. 500 as moot and affirmed the court’s decision rejecting Frye Island’s
constitutional challenges to L.D. 1. Frye Island I, 2008 ME 27, ¶¶ 11-12, 17, 940 A.2d 1065.
6

(Emphasis added.)

        [¶10] On January 5, 2018, MSAD 6 filed a complaint against Frye Island,

seeking a declaratory judgment that Frye Island’s effort to withdraw from

MSAD 6 was unlawful. In response, Frye Island acknowledged that it sought to

withdraw from MSAD 6, but denied that its effort to withdraw was unlawful

and counterclaimed seeking declaratory relief.2                     MSAD 6 answered Frye

Island’s counterclaim and moved to dismiss Count 3, which alleged that the

secession law was unconstitutional. In the midst of all this, two individual

residents of Frye Island—Jim Hodge and Ed Rogers3—filed a joint motion

seeking to “intervene or be joined . . . as residents and taxpayers of Frye Island

to enforce and protect the same constitutional rights asserted by Frye Island

under the Maine and United States Constitutions.” See M.R. Civ. P. 24(a), (b).

        [¶11] On June 26, 2018, the court granted MSAD 6’s motion to dismiss

Count 3 of Frye Island’s counterclaim except as to Frye Island’s claim that the



    2Counts 1 and 2 of Frye Island’s counterclaim alleged that L.D. 500 was legislatively repealed by
operation of law or by implication, respectively, upon the enactment of 20-A M.R.S. § 1466 (2018).
Count 3 alleged that the secession law was unconstitutional and in violation of the Equal Protection
and Due Process Clauses of the United States and Maine Constitutions, the special legislation and
emergency legislation clauses of the Maine Constitution, the right of Frye Island to petition the
government under the Maine Constitution, the right to equal taxation under the Maine Constitution,
and the contracts clause of the Maine Constitution.

    A third resident, Betsy Gleysteen, initially joined with Hodge and Rogers to intervene, but later
    3

voluntarily dismissed herself from the case and is not a party to this appeal.
                                                                                                          7

secession law violated the special legislation clause of the Maine Constitution.

See Me. Const. art. IV, pt. 3, § 13. The court also granted the individual residents’

motion for permissive intervention on the town’s remaining claims.4 See M.R.

Civ. P. 24(b).

        [¶12] Initially, Frye Island moved for summary judgment on Count 1 of

its counterclaim and on both counts of MSAD 6’s complaint. Hodge and Rogers

filed an independent complaint, alleging the same constitutional violations that

had previously been alleged by Frye Island in Count 3 of its counterclaim prior

to the court’s dismissal, and MSAD 6 moved to dismiss the intervenors’

complaint.

        [¶13] On October 5, 2018, MSAD 6 filed a cross-motion for summary

judgment on both counts of its complaint and on Count 1 of the Town’s

counterclaim, and a motion for summary judgment on the remaining two

counts alleged in Frye Island’s counterclaim. Rounding things out, Frye Island

(along with Hodge and Rogers) filed a reply in support of its motion for

summary judgment on Count 1 of the Town’s complaint, an opposition to MSAD

6’s cross-motion for summary judgment on Count 1 of its complaint, an


   4
     The court denied the individual residents’ motion to intervene as to Frye Island’s dismissed
claims, but without prejudice to their right to file a separate action, indicating that if they did so, they
could move to consolidate that action with the pending case.
8

opposition to MSAD 6’s motion for summary judgment on Counts 2 and 3 of its

complaint, and a cross-motion for summary judgment on Counts 2 and 3 of its

complaint.

      [¶14] On April 30, 2019, the court entered a final judgment (1) denying

Frye Island’s motion for summary judgment and its cross-motion for summary

judgment; (2) granting MSAD 6’s motion for summary judgment on both counts

of its complaint and on all counts in Frye Island’s counterclaim; and (3) granting

MSAD 6’s request for a declaratory judgment that Frye Island is not authorized

to withdraw from MSAD 6 in the absence of legislation specifically authorizing

it to invoke the withdrawal process. Frye Island timely filed a notice of appeal

on May 17, 2019. See M.R. App. P. 2B(c).

      [¶15] On May 20, 2019, the court entered an order dismissing Hodge and

Rogers’s independent complaint in its entirety for failure to state a claim upon

which relief can be granted. See M.R. Civ. P. 12(b)(6). Hodge and Rogers timely

filed a notice of appeal on June 7, 2019. See M.R. App. P. 2B(c). On June 27,

2019, the appeals were consolidated.
                                                                                                  9

                                        II. DISCUSSION

         [¶16] The relevant facts are undisputed, and “we review the summary

judgment de novo for errors of law in the court’s interpretation of the relevant

legal concepts.” Ross v. Acadian Seaplants, Ltd., 2019 ME 45, ¶ 7, 206 A.3d 283.

A.       Express Repeal of L.D. 500

         [¶17] Frye Island argues that the 2018 amendment to its Charter

expressly repealed L.D. 500 by operation of law, see 30-A M.R.S. § 2107 (2018),5

because the amendment was a valid exercise of its home rule authority, see Me.

Const., art. VIII, pt. 2, § 1.

         [¶18]     The home rule provision of Maine’s Constitution grants

municipalities “the power to alter and amend their charters on all matters, not

prohibited by Constitution or general law, which are local and municipal in

character.” Me. Const. art. VIII, pt. 2, § 1 (emphasis added).

         [¶19] Contrary to Frye Island’s contention, the question of its ability to

withdraw from MSAD 6 is not purely “local and municipal in character.” The

structure and language of Maine’s Constitution foreclose this argument. See Me.

Const. art. VIII, pt. 1, § 1. The Maine Constitution commits the general power to


     5
    Title 30-A M.R.S. § 2107 (2018) provides, “[p]rivate and special laws applying to a municipality
remain in effect until repealed or amended by a charter revision, adoption, modification or
amendment under this chapter.”
10

promote education to the Legislature, and specifically authorizes the

Legislature to require municipalities “to make suitable provision, at their own

expense, for the support and maintenance of public schools.” Id. The makeup

of regional school units—and any attempt to withdraw from a regional school

unit—implicates public school funding, an issue falling squarely within the

Legislature’s purview. See Frye Island I, 2008 ME 27, ¶¶ 15-17, 940 A.2d 1065;

School Admin. Dist. No. 1 v. Comm’r, Dep’t of Educ., 659 A.2d 854, 857 (Me. 1995).

Because Frye Island’s withdrawal would implicate the financing of public

education in MSAD 6, it affects not only Frye Island, but also MSAD 6, Standish,

and the other towns within the district—Buxton, Hollis, and Limington.

      [¶20] Frye Island points to the possibility that “a future withdrawal

agreement . . . may ultimately provide for Frye Island to make substantial yearly

payments to MSAD 6, thereby having zero impact on other [towns’] financial

contributions.” (Emphasis added). However, the opposite is also possible—a

future withdrawal agreement might not require Frye Island to make such

payments, which would affect the financial contributions of the other

municipalities in the district.   Guarding against the latter possibility, the

Legislature enacted L.D. 500—requiring that Frye Island receive authorization

from the Legislature before withdrawing from MSAD 6—as an exercise of its
                                                                                                   11

constitutional power to “enforce the municipal obligation to support public

education.” School Admin. Dist. No. 1, 659 A.2d at 857.

       [¶21] Although we cannot predict the outcome of any hypothetical future

negotiations between Frye Island and MSAD 6, the fact that the financial

commitments of other municipalities within MSAD 6 could be affected by the

withdrawal is a strong indicator that the question of Frye Island’s withdrawal

is not solely “local and municipal in character.” Me. Const. art. VIII, pt. 2, § 1.

Therefore, the 2018 Charter amendment purporting to repeal L.D. 500 was

outside the scope of Frye Island’s home rule authority.

       [¶22]      Additionally, as 30-A M.R.S. § 3001 (2018) makes clear, a

municipality may not exercise any power or function the Legislature has

“denied either expressly or by clear implication.”6 L.D. 500 expressly denies

Frye Island the ability to withdraw from MSAD 6 without first seeking and

obtaining authorization from the Legislature; Frye Island cannot do an end-run

around a validly enacted private and special law by purporting to repeal it

through a charter amendment.7


   6 Moreover, 30-A M.R.S. § 3001 (2018) refers to the power of municipalities to adopt, amend, or
repeal “ordinances or bylaws.” The municipal action here involves a charter amendment, not an
ordinance or bylaw.
   7 On this point, Frye Island misreads our holding in City of Lewiston v. Lewiston Educ. Dirs., 503
A.2d 210 (Me. 1985). There, the City of Lewiston originally had a legislative charter that was created
by a private and special law. Id. at 211. Sometime later, Lewiston adopted a new charter pursuant
12

        [¶23] “[W]here the Legislature enacts a comprehensive scheme of

statewide regulation, it denies by clear implication the right of municipalities

to legislate in the regulated area.” City of Lewiston v. Lewiston Educ. Dirs., 503
A.2d 210, 212 (Me. 1985). The Legislature is responsible for “enact[ing] the

laws that are necessary to assure that all school administrative units make

suitable provisions for the support and maintenance of the public schools.”

20-A M.R.S. § 2(1) (2018); see also Me. Const. art. VIII, pt. 1, § 1.

        [¶24] We have previously recognized “the plenary authority of the

Legislature in the control of the public school system of this state.” City of

Lewiston, 503 A.2d at 213 (quotation marks omitted); see also Frye Island I,

2008 ME 27, ¶ 15, 940 A.2d 1065 (observing that “in our constitutional scheme,




to Maine’s constitutional and statutory home rule provisions. Id. We held that the adoption of that
new charter triggered the repeal of the legislative charter under the predecessor statute to 30-A
M.R.S. § 2107 (2018). Id. at 212. The repeal of the legislative charter and adoption of the municipal
charter had two consequences: “First, the sources of authority for provisions in the new charter are
confined to the ‘home rule’ amendment and the implementing statutes,” and “[s]econd, the power of
the charter to override the general laws of the State is extinguished when it ceases to exist as a result
of a special act of the Legislature.” Id. We did not hold, as Frye Island contends, that “any private and
special law that applies to a single municipality remains in effect only until a municipality’s charter
is adopted.” We recognized that Lewiston was entitled to adopt a municipal charter under its home
rule authority; however, we held that the charter provision at issue, which dealt with approval of
school department labor contracts, could not be justified as an exercise of Lewiston’s home rule
authority because, by enacting a comprehensive statutory scheme, the Legislature denied by clear
implication the authority of municipalities to regulate the process for approval of school department
labor contracts. Id. at 212-14. Thus, in City of Lewiston, we analyzed the charter provision at issue
under the same home rule framework that we use to analyze the charter amendment at issue here.
Id. As we did in City of Lewiston, we conclude that the charter amendment was not a valid exercise of
the municipality’s home rule authority. Therefore, it did not repeal L.D. 500. Cf. id. at 214.
                                                                               13

the Legislature is granted broad authority to legislate in the area of public

education” and discussing the relevant constitutional and statutory

provisions). “It is within the power of the legislature to divide or join towns

into school-districts as it pleases.” Beckett v. Roderick, 251 A.2d 427, 433

(Me. 1969) (alteration omitted) (quotation marks omitted).            Put simply,

“[e]ducation is a state matter.” City of Lewiston, 503 A.2d at 213.

      [¶25] The court committed no legal error in concluding that the charter

amendment was not a valid exercise of home rule authority and that the charter

amendment did not repeal L.D. 500 by operation of law. See id. at 212-14

(concluding that the city’s charter provision yielded to the Legislature’s

authority to enact statutes governing public education).

B.    Implied Repeal of L.D. 500

      [¶26] Frye Island further argues that L.D. 500 was implicitly repealed by

the Legislature’s enactment of the statutory withdrawal process in section

1466, which provides that “the residents of a municipality that has been a

member of a regional school unit for at least 30 months may petition to

withdraw from the regional school unit in accordance with this subsection.”

Frye Island contends that the broad language in section 1466, which seemingly
14

applies to all such municipalities, evinces a legislative intent to repeal L.D. 500

by implication.

      [¶27] Repeal of legislation by implication is disfavored, and we do not

apply the concept of implicit repeal in doubtful cases. See Lewiston Firefighters

Ass'n v. City of Lewiston, 354 A.2d 154, 159 (Me. 1976). Implicit repeal may be

found when a later statute encompasses the entire subject matter of an earlier

one, or when a later statute is inconsistent with or repugnant to an earlier one.

Fleet Nat’l Bank v. Liberty, 2004 ME 36, ¶ 9, 845 A.2d 1183. Implicit repeal will

not be found if the statutes can be read in harmony with one another. Id.

      [¶28] L.D. 500 and section 1466 are not inherently inconsistent and can,

without much difficulty, be read harmoniously. Under L.D. 500, “the Town of

Frye Island . . . may not withdraw from [MSAD 6] or its successor unless such

withdrawal is first authorized by further amendment to this chapter.” Section

1466, enacted after L.D. 500, lays out the general procedure that must be

followed when a municipality seeks to withdraw from a regional school unit or

school administrative district. Nothing in L.D. 500 absolutely prohibits Frye

Island from pursuing the statutory withdrawal procedure laid out in section

1466. L.D. 500 simply requires that Frye Island first seek authorization from

the Legislature in the form of an amendment to that chapter.
                                                                                  15

      [¶29] It is of no consequence that section 1466 was enacted after L.D.

500. City of Lewiston, 503 A.2d at 212 n.2 (observing that “special legislative

acts . . . control over general laws enacted before or after the special law”

(emphasis added)). And, even if the two statutes were inconsistent, the general

provisions of section 1466 would yield to the more specific provisions of L.D.

500. Houlton Water Co. v. Pub. Utils. Comm’n, 2016 ME 168, ¶ 21, 150 A.3d 1284

(“As a familiar principle of statutory construction, specific statutes prevail over

general ones when the two are inconsistent.”).

      [¶30]    We conclude that the court committed no error of law in

determining that L.D. 500 was not implicitly repealed by the Legislature’s

enactment of section 1466.

C.    Special Legislation Clause

      [¶31]    Frye Island also argues that L.D. 500 violates the Maine

Constitution’s special legislation clause. See Me. Const. art. IV, pt. 3, § 13. “When

the material facts are not in dispute, we review de novo the trial court’s

interpretation and application of the relevant statutes and legal concepts.”

Remmes v. Mark Travel Corp., 2015 ME 63, ¶ 19, 116 A.3d 466.

      [¶32] The special legislation clause provides that “[t]he Legislature shall

from time to time, provide, as far as practicable, by general laws, for all matters
16

usually appertaining to special or private legislation.” Me. Const. art. IV, pt. 3,

§ 13. The special legislation clause “is violated when special legislation is

enacted when a general law could have been made applicable.” Fitanides v. City

of Saco, 2004 ME 32, ¶ 11, 843 A.2d 8 (citation omitted). However, we have

recognized that, in general, “[i]t is appropriate for the legislature rather than

the court to make the policy decision regarding what is practicable in a given

situation.”8 Brann v. State, 424 A.2d 699, 704 (Me. 1981). Legislative acts are

presumed constitutional. Id. at 705.

         [¶33] L.D. 500 is an amendment to a previously enacted private and

special law—the secession law—that allowed Frye Island to secede from

Standish. See P. & S. L. 1997, ch. 41. Therefore, it follows that the Legislature

would choose to amend that statute and withdraw the authority it granted

through private and special legislation.9 Given the presumption that legislative




     8We have found violations of the special legislation clause in cases where special legislation
attempted to exempt an individual from generally applicable requirements of the law. See Brann v.
State, 424 A.2d 699, 704 (Me. 1981) (citing cases). The special legislation at issue here applies to a
municipality, not an individual.

     By way of comparison, Frye Island argues that the Legislature’s enactment of L.D. 1 as a general
     9

public law is “proof that general legislation is both practicable and preferable in these
circumstances.” See Frye Island I, 2008 ME 27, ¶ 8, 940 A.2d 1065. However, unlike L.D. 500, L.D. 1
was an amendment to a general public law. Id.
                                                                                17

acts are constitutional, Frye Island must offer more than mere speculation that

it would have been practicable to enact L.D. 500 as a general public law.

      [¶34] We conclude that the trial court committed no legal error in

determining that L.D. 500 does not violate the special legislation clause.

D.    Constitutional Arguments

      [¶35] Frye Island argues that the court erred in dismissing its claims

arising under the Due Process and Equal Protection Clauses of the United States

and Maine Constitutions. See U.S. Const. amend. XIV, §1; Me. Const. art. I, § 6-A.

Hodge and Rogers, the intervenors in this case, similarly argue that the court

erred in dismissing their complaint, which alleged the same constitutional

violations, for failure to state a claim upon which relief can be granted. See M.R.

Civ. P. 12(b)(6).

      [¶36] “We review the grant of a motion to dismiss de novo and examine

the complaint in the light most favorable to [the plaintiff] to determine whether

the[] complaint sets forth elements of a cause of action or alleges facts that

would entitle [the plaintiff] to relief on some legal theory.” Dubois v. Town of

Arundel, 2019 ME 21, ¶ 8, 202 A.3d 524. The rights guaranteed by article I,

section 6-A of the Maine Constitution are coextensive with those guaranteed by

the Fourteenth Amendment of the United States Constitution.             See In re
18

Adoption of Riahleigh M., 2019 ME 24, ¶ 28, 202 A.3d 1174; Doe v. Williams,

2013 ME 24, ¶ 61, 61 A.3d 718; Frye Island I, 2008 ME 27, ¶ 14, 940 A.2d 1065.

          1.   Frye Island’s Claims

          [¶37] “The traditional principle throughout the United States has been

that municipalities and other local governmental corporate entities and their

officers lack capacity to mount constitutional challenges to acts of the State and

State legislation.” City of New York v. State, 86 N.Y.2d 286, 289-90 (1995). The

United States Supreme Court has long applied this rule. “Being but creatures of

the State, municipal corporations have no standing to invoke the contract

clause or the provisions of the Fourteenth Amendment of the Constitution in

opposition to the will of their creator.” Coleman v. Miller, 307 U.S. 433, 441

(1939); see also Ysursa v. Pocatello Educ. Ass’n, 555 U.S. 353, 363-64 (2009). We

have also previously applied this principle. In South Portland v. State, 476 A.2d
690, 699 (Me. 1984), we held that a municipality, “being merely an arm of the

State, has no basis in the United States Constitution for suing the State.”10




     10 The last time Frye Island raised constitutional challenges to L.D. 500, we stated in dicta that
“[i]t is questionable whether the Town itself has protectible rights under the due process, equal
protection, and contract clauses because the Town of Frye Island is a creature of the State.” Frye
Island I, 2008 ME 27, ¶ 11 n.3, 940 A.2d 1065. We declined to address the issue directly because the
individual plaintiffs in that case had a clear right to assert the constitutional claims. Id.
                                                                                                   19

        [¶38] “In the absence of state constitutional provisions safeguarding it

to them,” such as Maine’s home rule provision, “municipalities have no inherent

right of self government which is beyond the legislative control of the State.”

Trenton v. New Jersey, 262 U.S. 182, 187 (1923). As discussed above, L.D. 500

does not infringe on Frye Island’s home rule authority. Therefore, Frye Island

cannot sustain a challenge to L.D. 500 under the Equal Protection or Due

Process Clause of the United States Constitution or the Maine Constitution.

        [¶39] The court did not err in dismissing Frye Island’s constitutional

claims against MSAD 6 for failure to state a claim upon which relief can be

granted.

        2.     Hodge’s and Rogers’s Claims

        [¶40] Hodge and Rogers argue that the court erred in dismissing their

complaint because they sufficiently alleged an equal protection violation.11

        [¶41] “The Fourteenth Amendment’s Equal Protection Clause prohibits

any state from denying to any person within its jurisdiction the equal

protection of the laws, and requires, generally, that persons similarly situated


   11 Hodge and Rogers also argue that the court erred in concluding that they cannot assert an equal
protection violation on behalf of Frye Island when it is treated differently from similarly situated
municipalities. Hodge and Rogers cannot raise an equal protection challenge to L.D. 500 on behalf of
Frye Island because Frye Island could not do so in its own right. See, e.g., Ysursa v. Pocatello Educ.
Ass’n, 555 U.S. 353, 363-64 (2009); Frye Island I, 2008 ME 27, ¶ 11 n.3, 940 A.2d 1065; South Portland
v. State, 476 A.2d 690, 696, 699 (Me. 1984). Therefore, we do not address this argument further.
20

be treated alike. Article I, section 6-A of the Maine Constitution includes similar

requirements.” Doe v. Williams, 2013 ME 24, ¶ 53, 61 A.3d 718 (alteration

omitted) (quotation marks omitted).                    In equal protection cases, “[i]f the

government action does not implicate either a fundamental right or a suspect

class, different treatment accorded to similarly situated persons need only be

rationally related to a legitimate state interest.”12 Id. ¶ 54 (quotation marks

omitted).

          [¶42] Under this standard of review, government action “bears a strong

presumption of validity.” Anderson v. Town of Durham, 2006 ME 39, ¶ 29, 895
A.2d 944. “As a general rule, legislatures are presumed to have acted within

their constitutional power despite the fact that, in practice, their laws result in

some inequality.” Nordlinger v. Hahn, 505 U.S. 1, 10 (1992) (quotation marks

omitted). The party challenging the government action must show “that there

exists no fairly conceivable set of facts that could ground a rational relationship

between the challenged classification and the government’s legitimate goals.”

Williams, 2013 ME 24, ¶ 54, 61 A.3d 718 (quotation marks omitted).


     12On the other hand, when government action implicates a fundamental right or involves a
“suspect classification,” like race or ethnicity, a heightened level of review is appropriate. See, e.g.,
Loving v. Virginia, 388 U.S. 1, 11 (1967); United States v. Carolene Products Co., 304 U.S. 144, 152 n.4
(1938). This principle of equal protection jurisprudence is rooted in the idea “that any official action
that treats a person differently on account of his race or ethnic origin is inherently suspect.” See
Fisher v. Univ. of Texas, 570 U.S. 297, 310 (2013) (quotation marks omitted).
                                                                                                      21

        [¶43] Hodge and Rogers do not allege that L.D. 500 discriminates on the

basis of a “suspect classification,” such as race.13 They allege only that they, as

residents of Frye Island, are being treated differently than similarly situated

taxpayers in other municipalities in that district. As the trial court observed,

the situation giving rise to Hodge’s and Rogers’s equal protection claim is not

much different than that of people who own second homes in Maine and pay

property taxes on those homes, but do not send their children to schools in the

district where their second homes are located. Nor is their situation all that

different from that of homeowners who have no school-aged children—or no

children at all—yet nevertheless pay property taxes.

        [¶44] Hodge and Rogers attempt to distinguish their situation by arguing

that unlike residents in other municipalities, they are prohibited from availing

themselves of the school district withdrawal process laid out in section 1466.

Their argument is flawed. Neither they nor any other Frye Island resident is




   13  See Grutter v. Bollinger, 539 U.S. 306, 326 (2003) (“[A]ll racial classifications imposed by
government must be analyzed by a reviewing court under strict scrutiny. This means that such
classifications are constitutional only if they are narrowly tailored to further compelling
governmental interests.” (citation omitted) (quotation marks omitted)); Anderson v. Town of Durham,
2006 ME 39, ¶ 29, 895 A.2d 944 (“If government action that is challenged on equal protection
grounds infringes on a fundamental constitutional right, or involves an inherently suspect
classification such as race, it is subject to analysis under the strict scrutiny standard. Strict scrutiny
requires that the challenged action be narrowly tailored to achieve a compelling governmental
interest.” (citation omitted)).
22

categorically prohibited from petitioning for withdrawal from MSAD 6 under

section 1466. They are merely required to take the additional step of obtaining

authorization from the Legislature, in the form of an amendment to L.D. 500,

before withdrawal. See P. & S. L. 2001, ch. 8, § 2. Further, even if we assume

without deciding that Hodge and Rogers sufficiently alleged that, based on this

“additional step,” they are being treated differently than similarly situated

taxpayers in other municipalities in MSAD 6, their equal protection argument

fails.

         [¶45] On these facts, because L.D. 500 does not implicate either a

fundamental right or a suspect class, our review is limited to determining

whether it is “rationally related to a legitimate state interest.” Williams, 2013
ME 24, ¶ 54, 61 A.3d 718 (quotation marks omitted). We conclude that L.D. 500

is rationally related to the legitimate state interest of financing public education

because it is concerned with a potential shortfall in MSAD 6’s budget should

Frye Island withdraw from MSAD 6. Cf. Frye Island I, 2008 ME 27, ¶ 17, 940
A.2d 1065 (rejecting an equal protection challenge to a statute exempting

MSAD 6 from a statutory cost-sharing formula because not exempting MSAD 6

could cause a shortfall in the district’s budget). As discussed above, the

possibility that a future withdrawal agreement might provide for Frye Island to
                                                                               23

make substantial yearly payments to MSAD 6 does not foreclose the possibility

of an agreement that does not require such payments—a situation that could

create a shortfall in MSAD 6’s budget or require the other municipalities in the

school unit to increase their contributions. L.D. 500 guards against the latter

possibility by requiring Frye Island—uniquely situated in MSAD 6 because of

its status as a summer community—to obtain authorization from the

Legislature before attempting to withdraw under section 1466. See P. & S. L.

2001, ch. 8, § 2.

        [¶46] Therefore, the court did not err in dismissing Hodge and Rogers’s

equal protection claims for failure to state a claim upon which relief can be

granted.

        [¶47] Hodge and Rogers also argue that a substantive due process

violation was sufficiently alleged, and that the court erred in failing to apply a

strict scrutiny analysis14 to their claim because “LD 500 infringes upon [their]

fundamental rights to vote and petition the government.”

        [¶48]      Substantive due process turns on whether the challenged

government action implicates a fundamental right. Williams, 2013 ME 24, ¶ 65,




  14   See supra n.13.
24

61 A.3d 718. If it does not, the action will be upheld if it is “reasonably related

to a legitimate state interest.” Id. ¶ 66.

      [¶49] No fundamental right is implicated here. To the extent Hodge and

Rogers argue that their right to vote on and petition for withdrawal from MSAD

6 is implicated, this argument is unavailing. Hodge and Rogers, in their capacity

as residents of Frye Island, along with the other residents of Frye Island, remain

free to petition the Legislature for approval to pursue statutory withdrawal

under section 1466, to petition the Legislature to amend or repeal L.D. 500, and

to petition the Executive Branch to support a repeal of L.D. 500.

      [¶50] Moreover, there is no requirement under the Maine Constitution

that the formation of school districts be submitted to a popular vote.

See McGary v. Barrows, 163 A.2d 747, 754 (Me. 1960). The Legislature may

create school districts by statute “without referendum to the people in the

municipalities within the proposed district.” Town of North Berwick v. State Bd.

of Educ., 227 A.2d 462, 468 (Me. 1967).

      [¶51]    Because no fundamental right is implicated and L.D. 500 is

reasonably related to the legitimate state interest of financing public education,

cf. Frye Island I, 2008 ME 27, ¶ 17, 940 A.2d 1065, we conclude that the court
                                                                                25

committed no legal error in determining that Hodge and Rogers failed to state

a claim upon which relief can be granted and dismissing their complaint.

        The entry is:

                           Judgment affirmed.



Eric J. Wycoff, Esq, Catherine R. Connors, Esq., and Sara A. Murphy, Esq. (orally),
Pierce Atwood LLP, Portland, for Appellants Town of Frye Island, Jim Hodge,
and Ed Rogers

Agnieszka A. Dixon, Esq. (orally), Melissa A. Hewey, Esq., and Richard A.
Spencer, Esq., Drummond Woodsum, Portland, for Appellee Board of Directors
of Maine School Administrative District 6


Cumberland County Superior Court docket numbers CV-2018-8 and CV-2018-420
FOR CLERK REFERENCE ONLY